Citation Nr: 1012582	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for hypertension.

2.  Entitlement to an initial disability rating greater than 
30 percent for coronary artery disease, status-post 
angioplasty and stent placement, times three, from July 1, 
1998, to April 20, 2000.

3.  Entitlement to a disability rating greater than 60 
percent for coronary artery disease, status-post angioplasty 
and stent placement, times three, from April 21, 2000.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased disability rating for 
hypertension.  The RO also granted service connection for 
coronary artery disease, hypertensive vascular disease, 
status-post myocardial infarction and angioplasty, at which 
time a 60 percent disability rating was assigned effective 
as of April 21, 2000.  Also on appeal is the issue of 
entitlement to a TDIU which arises from an April 2003 rating 
decision of the Columbia, South Carolina, RO.

During the pendency of this appeal, by rating action dated 
in April 2005, the Atlanta, Georgia, RO found that clear and 
unmistakable error had been made in assigning an effective 
date of April 21, 2000, for the grant of service connection 
for the Veteran's coronary artery disease, status-post 
angioplasty and stent placement, times three.  The rating 
decision assigned an effective date of service connection as 
May 17, 1998, with a 100 percent disability rating based on 
surgical or other treatment requiring convalescence.  A 30 
percent disability rating was assigned from July 1, 1998.

In November 2008, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.

This matter was previously before the Board in December 
2008, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

2.  From July 1, 1998, to April 20, 2000, the Veteran's 
coronary artery disease, status-post angioplasty and stent 
placement, times three, was productive of coronary artery 
disease with symptoms of regular heart rate and rhythm; left 
ventricular function within normal limits with ejection 
fraction of 50 to 60 percent; and no evidence of typical 
chest pain, paroxysmal nocturnal dyspnea, orthopnea, 
peripheral edema, claudication, palpitations, dizziness, or 
syncope.

3.  From April 12, 2000, to November 19, 2008, the Veteran's 
coronary artery disease, status-post angioplasty and stent 
placement, times three, was productive of coronary artery 
disease with a workload MET of 5 to 6.5 and ejection 
fraction of 55 to 60 percent.  

4.  From November 20, 2008, the Veteran's coronary artery 
disease, status-post angioplasty and stent placement, times 
three, was productive of coronary artery disease with a 
workload of 2 METs resulting in dyspnea, fatigue, angina, 
and dizziness.

5.  The Veteran is unemployable by reason of his service-
connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria for the assignment of an initial disability 
rating greater than 30 percent for coronary artery disease, 
status-post angioplasty and stent placement, times three, 
from July 1, 1998, to April 20, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005 (2009).

3.  The criteria for the assignment of a disability rating 
greater than 60 percent for coronary artery disease, status-
post angioplasty and stent placement, times three from April 
21, 2000, to November 19, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7005 (2009). 

4.  The criteria for the assignment of a 100 percent 
disability rating for coronary artery disease, status-post 
angioplasty and stent placement, times three from November 
20, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7005 (2009). 

5.  The criteria for entitlement to a TDIU from July 1, 
2008, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon 
VA.  Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the 
claimant. 

By letters dated in December 2002, May 2004, August 2004, 
March 2006, March 2008, April 2008, January 2009, and April 
2009 the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letters dated in 
March 2006, March 2008, January 2009, and April 2009.

Concerning the claim for an increased initial disability 
rating for coronary artery disease, status-post angioplasty 
and stent placement, times three, the Board notes that this 
is an appeal arising from a grant of service connection in a 
June 2002 rating decision; and as the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify the Veteran in this case has 
been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified 
of the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned. 

For the remaining increased-compensation claims, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice  regarding how disability ratings 
and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned October 2008 and April 2009 letters 
and other correspondence provided by the RO.  Specifically, 
VA informed the Veteran of the necessity of providing, on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the respective 
disability, and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Board notes that in its December 2008 Remand, the 
Appeals Management Center (AMC)  was instructed to obtain 
the Veteran's treatment records from Dr. M. A. S., dated 
from February 11, 2004, to the present.  By letter to the 
Veteran dated in January 2009, the AMC provided the Veteran 
with an Authorization And Consent To Release Information To 
The Department Of Veterans Affairs (VA) (VA Form 21-4142) so 
that the requested private treatment records from Dr. M. A. 
S. could be obtained.  A review of the Veteran's claims file 
reveals that it does not appear that the Veteran 
subsequently provided a signed VA Form 21-4142 for Dr. M. A. 
S., and therefore, no additional records could be obtained 
by the AMC.  There is no indication of any additional, 
relevant records that the RO/AMC failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
Veteran's favor.  38 C.F.R. § 4.3.  If there is a question 
as to which disability rating to apply to the Veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is 
appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); 38 C.F.R. § 4.14 (2009) (precluding the assignment 
of separate ratings for the same manifestations of a 
disability under different diagnoses).

Hypertension

The Veteran's service-connected hypertension is currently 
rated as 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent disability rating is assigned for 
hypertension when diastolic pressure is predominately 100 or 
more; or when systolic pressure is predominantly 160 or 
more; or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 disability percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  A 
40 percent disability rating is assigned when diastolic 
pressure is predominantly 120 or more.  A maximum 60 percent 
disability rating is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

As indicated above, to receive the next higher rating of 20 
percent, the Veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more; or the Veteran's systolic pressure must be 
predominantly 200 or more.  The evidence in this case 
demonstrates that neither the Veteran's predominant 
diastolic or systolic pressures meet the thresholds 
necessary for the next higher 20 percent disability rating.

Service connection for hypertension was granted by rating 
decision of the RO dated in January 1994, at which time a 10 
percent disability rating was assigned effective as of 
December 28, 1992.  In April 2000, the Veteran submitted a 
claim for an increased disability rating for his service-
connected hypertension.

VA outpatient treatment records dated from October 2000 to 
December 2001 show intermittent blood pressure readings of 
157/102, 159/108, 122/73, 136/75, 133/84, and 128/77.

A VA examination report dated in May 2000 shows that blood 
pressure was read to be 168/124, 164/118, 164/109, 168/124, 
and 191/128.  The diagnosis, in pertinent part, was 
hypertensive vascular disease.  

Private treatment records from Dr. M. A. S. dated from July 
2002 to May 2004 show that the Veteran's blood pressure was 
150/100, 138/88, and 160/110.

A VA examination report dated in August 2004 shows that the 
Veteran described experiencing dizziness, blurred vision, 
seeing red spots, headaches, loss of balance, and fatigue.  
He indicated that he had been on the same medication for 
five years, but the response had been minimal.  Physical 
examination revealed that blood pressure was 130/80, 134/80, 
and 140/80.

VA outpatient treatment records dated from January 2004 to 
June 2005 show intermittent blood pressure readings of 
132/99, 135/95, 141/70, 151/98, 140/99, 163/103, 151/100, 
163/113, 153/80, 168/105, 164/110, and 131/81.

Private outpatient treatment records from the Cardiovascular 
Group dated in February 2005 show that blood pressure was 
120/60, 138/62, and 168/64.

VA outpatient treatment records dated from June 2005 to 
August 2008 show intermittent blood pressure readings of 
166/110, 154/101, 145/90, 145/93, 130/90, 130/88, 132/73, 
150/104, and 154/104.

A VA examination report dated in June 2009 shows that the 
Veteran provided a history of blood pressure readings 
generally ranging from 130 to 150 systolic and 95 to 105 
diastolic.  He was currently on multiple medications for his 
hypertension. He reported side effects of rashes, hot 
flashes, chills, sweats, sedation, dry mouth and lower 
extremity edema which he attributed to hypertension 
medications.  The Veteran indicated that he last worked 
March 2009 as a supervisor in industrial maintenance, but 
that the dyspnea, chronic bilateral lower extremity edema 
and multiple side effects which he attributes to his blood 
pressure medications impacted his ability to work as a 
supervisor.   He added that his job was terminated secondary 
to him being on extended leave due to his medical 
conditions.  Physical examination revealed blood pressure 
readings of 153/105, 144/93, and 131/101.   The examiner 
assessed that the Veteran had long-standing hypertension 
with suboptimal control despite medications.

VA outpatient treatment records dated from August 2009 to 
October 2009 show  intermittent blood pressure readings of 
132/88, 140/80, 140/90, 129/84, 130/80, 128/82, 129/83, 
147/90, 138/87, 138/88, and 152/95.

Following a careful review of the evidence, the Board finds 
that the Veteran's hypertension is not shown to be more than 
10 percent disabling.  The Veteran's blood pressure has been 
read on various occasions over the course of this appeal. 
The medical reports show diastolic readings which have been 
predominantly below 110.  Out of the 55 total blood pressure 
readings of record since October 2000, only eight exhibited 
a diastolic reading that was at least 110.  This amounts to 
approximately 14.5 percent of the readings, which the Board 
finds is not sufficient to be considered a predominant 
amount of the readings.

Additionally, the competent medical evidence of record has 
not shown that the Veteran had systolic pressure that was 
predominantly 200 or more.  The medical reports show that 
out of the 55 total blood pressure readings of record since 
October 2000, there were none that exhibited a diastolic 
reading that was at least 200.

Hence, the Board finds that the currently assigned 10 
percent disability rating is appropriate.

The Board has considered the Veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Veteran, himself, 
in June 2009 reported that his blood pressure readings 
generally ranged from 130 to 150 systolic and 95 to 105 
diastolic.  The Board is limited to those factors that are 
included in the rating criteria provided by regulations for 
rating that disability.  To do otherwise would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The pertinent criteria for rating hypertension in this case 
involves an assessment of the predominant systolic and 
diastolic pressure readings of record.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Accordingly, the documented 
blood pressure readings of record were the only medical 
findings which could be considered in concluding that an 
increased disability rating for hypertension is not 
appropriate.  The Board notes that the Veteran has already 
been separately rated for coronary artery disease, status-
post angioplasty and stent placement, times three.

The preponderance of the evidence is against the claim for a 
disability rating greater that 10 percent for the service-
connected hypertension over the entire course of this 
appeal.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991)

Coronary Artery Disease

The Veteran's service-connected coronary artery disease, 
status-post angioplasty and stent placement, times three, is 
rated as 30 percent disabling prior to April 21, 2000, and 
60 percent disabling thereafter, pursuant to Diagnostic Code 
7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2009).

Pursuant to the above Diagnostic Code, a 30 percent 
disability rating is warranted where the evidence reveals a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is warranted where the 
evidence reveals more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent disability rating is warranted where the 
evidence reveals chronic congestive heart failure, or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 

Note (2) to 38 C.F.R. § 4.104 indicates that one MET 
(metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

From July 1, 1998, to April 20, 2000

Private treatment records from J. B., M.D., dated in May 
1998 show that the Veteran reported a three week history of 
intermittent retro sternal chest tightness associated with 
shortness of breath and diaphoresis lasting five to 15 
minutes.  Hospital treatment records show that the Veteran 
was then admitted to Promina-Gwirmett Medical Center due to 
unstable angina.  Diagnostic testing and cardiac 
catheterization demonstrated borderline left ventricular 
hypertrophy, normal ejection fraction of 50 to 60 percent, 
and single-vessel occlusion.  He was transferred to Crawford 
Long Hospital and underwent angioplasty and stent placement.

Follow-up treatment with the E. P., M.D., in June 1998, 
showed that the Veteran had no symptoms of angina.  He 
described a vague chest discomfort when sitting for long 
periods of time, which would occur at different places in 
the chest.  He related this was not pressure or tightness, 
as described in the past.  He also described intermittent 
brief minutes when he would feel his heart race, and that if 
he walked for any long periods of time, he would have some 
shortness of breath.  Physical examination revealed no 
edema, and the heart had regular rate and rhythm with an S4 
gallop.  The assessment was coronary artery disease, status 
post angioplasty and stenting; and atypical non-cardiac 
chest pain suggestive of musculoskeletal discomfort.

The Board has reviewed the competent evidence of record and 
finds no support for assignment of the next higher 60 
percent disability rating under any cardiac diagnostic code 
provision prior to April 21, 2000.  There is no 
demonstration of more than one episode of acute congestive 
heart failure in the preceding years. 

The competent evidence of record also fails to show that a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  In fact, prior to the May 1998 surgery, 
left ventricular function was within normal limits and 
ejection fraction was 50 to 60 percent.  Following the May 
1998 surgery, the Veteran reported no typical chest pain, 
paroxysmal nocturnal dyspnea, orthopnea, peripheral edema, 
claudication, palpitations, dizziness, or syncope.  Physical 
examination revealed no edema, and the heart had regular 
rate and rhythm with an S4 gallop.  

The Board has considered the Veteran's reports of 
significant symptomatology related to his coronary artery 
disease.  He is certainly competent to report that his 
symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular disability rating, VA must only consider the 
factors as enumerated in the rating criteria discussed 
above, which in part involves the examination of clinical 
data gathered by competent medical professionals.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the 
Veteran may argue or suggest that the clinical data supports 
an increased disability rating or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board finds that the 
Veteran's disability picture prior to April 21, 2000, is 
appropriately reflected by the 30 percent disability rating 
currently in effect.  No other diagnostic code provisions 
are applicable to the Veteran's heart disorder.

In conclusion, the evidence of record fails to support the 
Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for the coronary artery disease, 
status-post angioplasty and stent placement, times three, 
from July 1, 1998, to April 20, 2000.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56. 

From April 21, 2000, to November 19, 2008

A VA examination report dated in May 2000 shows that the 
Veteran provided a history of myocardial infarction in 1997 
and 1998, following which he underwent cardiac 
catheterization, stent placement, and angioplasty.  He 
reported constant chest pains, dizziness, seeing red, and 
headaches.  He described that he could not cook, vacuum, 
drive a car, shop, take out the trash, push a lawnmower, 
climb stairs, or garden, all due to fatigue, shortness of 
breath, dizziness and trouble focusing.   The report showed 
that he was currently employed full-time.  Physical 
examination revealed that the heart had regular rate and 
rhythm, apex beat was normal and not displaced, and heart 
sounds were normal without murmurs, gallops or rubs.  
Electrocardiogram demonstrated normal sinus rhythm with QRS 
(T) contour abnormality; and echocardiogram demonstrated 
ejection fraction of 53 percent and left ventricular 
hypertrophy.  The examiner identified Class II heart disease 
according to the New York Heart Association rating 
classification, and estimated METs at 4 to 5, based on the 
subjective complaints.

Private outpatient treatment records from Drs. E.P. and 
M.A.S., dated in July 2002, show that the Veteran reported a 
three-day history of intermittent substernal chest 
discomfort, which was described as a tightness and squeezing 
of the chest; which radiated to the left elbow, and was 
associated with shortness of breath and diaphoresis.  He was 
transferred to St. Joseph's Hospital and underwent cardiac 
catheterization, then had another stent placed.  Ejection 
fraction was 45 to 50 percent, with left ventricular 
dysfunction shown.  Testing demonstrated there was no 
myocardial infarction. 

Follow-up later in July 2002 showed the history as set forth 
above.  The Veteran reported a multitude of complaints, 
including headache, some leg swelling, and some effort-
related shortness of breath.  He also reported significant 
fatigue and some degree of insomnia; and denied orthopnea, 
palpitations, near syncope, and paroxysmal nocturnal 
dyspnea.  Physical examination was unremarkable, including 
no edema in the extremities, good distal pulses, and normal 
heart sounds.  Electrocardiogram showed normal sinus rhythm, 
borderline left ventricular hypertrophy, and nonspecific T-
wave changes.

Private outpatient treatment records from Drs. E.P. and 
M.A.S., dated in February 2004 show that the Veteran 
reported he had been doing fairly well, though he had 
multiple medical issues with weakness and leg swelling.  The 
report showed that he had redeveloped intermittent chest 
discomfort, for which he once had to use   nitroglycerin.  
He denied orthopnea, paroxysmal nocturnal dyspnea, and ankle 
edema.  He reported effort-related shortness of breath and 
chest pain.  Physical examination revealed normal first and 
second heart sounds, without murmur, gallop, or rub.  A 
cardiac catheterization demonstrated ejection fraction of 55 
percent.  The Veteran then underwent another stent 
placement.

Follow-up in May 2004 shows that the Veteran reiterated 
provided a history as set forth above.  He described having 
used one nitroglycerine since his prior visit, and that he 
had developed ankle edema when waking up in the morning.  
Physical examination of the heart was normal, though there 
was pitting edema of the ankles. 

A VA examination report dated in August 2004 shows that the 
Veteran reported angina, shortness of breath, dizziness, and 
fatigue.  He indicated that the symptoms would occur 
constantly, and that he was unable to walk a block or 
stairs.  He denied congestive heart failure, and stated the 
disability has resulted in three times lost from work per 
month.   Physical examination of the heart revealed low A2, 
and systolic murmur in the apex, without evidence of 
congestive heart failure, cardiomegaly, or cor pulmonale.  
There was mild pitting edema in the extremities noted, with 
normal pulses.  Electrocardiogram was within normal limits, 
and echocardiogram demonstrated an ejection fraction of 55 
percent.  The examiner estimated MET of 5 to 6.5 due to 
shortness of breath at rest.

A VA outpatient treatment record dated in October 2004 shows 
that the Veteran reported burning pain in the medial portion 
of the left arm; and occasional stabbing discomfort in the 
chest, lasting 10 to 15 minutes, and not brought on by 
exercise nor relieved by rest.  The assessment showed that 
the coronary artery disease was stable, without symptoms 
that were convincing for cardiac pain.

Private outpatient treatment records from the Cardiovascular 
Group, dated in February 2005, show that the Veteran's 
baseline electrocardiogram was within normal limits.  There 
were no ischemic changes upon peak exercise.  Ejection 
fraction was calculated as 68 percent (normal ejection 
fraction 55 to 60).  Exercise and Perfusion Scan test 
results were concluded as normal.  

The Board has reviewed the competent evidence of record and 
finds no support for assignment of the next higher 100 
percent disability rating under any cardiac diagnostic code 
provision prior to November 20, 2008.  There is no 
demonstration of more than one episode of acute congestive 
heart failure in the preceding years; and the competent 
evidence of record also fails to show that a workload of 3 
METs or less which results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  In fact, in 
August 2004, workload MET was from 5 to 6.5, and ejection 
fraction was 55 percent.  

The Board has considered the Veteran's reports of 
significant symptomatology related to his coronary artery 
disease.  He is certainly competent to report that his 
symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must only consider the factors as enumerated in 
the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent 
medical professionals.  Massey, 7 Vet. App. at 208.  To the 
extent that the Veteran may argue or suggest that the 
clinical data supports an increased disability rating or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu, 2 Vet. 
App. at 494.  The Board finds that the Veteran's disability 
picture prior to November 19, 2008, is appropriately 
reflected by the 60 percent disability rating currently in 
effect.  No other diagnostic code provisions are applicable 
to the Veteran's heart disorder.

In conclusion, the evidence of record fails to support the 
Veteran's claim of entitlement to a disability rating in 
excess of 60 percent for the coronary artery disease, 
status-post angioplasty and stent placement, times three, 
from April 20, 2000, to November 19, 2008.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

From November 20, 2008

During his November 20, 2008 hearing, the Veteran described 
shortness of breath on ascending stairs, as well as swelling 
in the legs, feet, ankles, wrists, fingers, and hands.  He 
added that he could only walk approximately one quarter 
block.  He would experience headaches, dizziness, and 
lightheadedness on a regular basis.  

A VA examination report dated in June 2009 shows that the 
Veteran reported being followed by Dr. M.A.S., most recently 
in November 2008, for the symptoms associated with his 
coronary artery disease.  His last stress test was said to 
be in 2005 which was negative.  He reported having 
intermittent episodes of left and mid sternal chest pain 
which occurred with exertion or with anxiety or stress.  He 
described the pain as sharp and stated that the pain would 
last from three to 10 minutes.  He added that these episodes 
occurred approximately a couple of times a week.  He stated 
that the pain would resolve with one sublingual 
nitroglycerin or with Zoloft.  He reported taking one 
sublingual nitroglycerin once a week with resolution of 
chest pain, but with side effects of headaches.  He reported 
having dyspnea with walking approximately one half block or 
with climbing stairs or performing household chores.  He 
described having fatigue with strenuous activities.  He 
reported having intermittent episodes of dizziness, but 
denied syncopal episodes.  He noted having dyspnea with 
bending over to put on socks or shoes.  He stated that he 
would take short showers due to not being able to stand for 
prolonged periods of time secondary to dizziness.  He stated 
that the dyspnea, intermittent episodes of chest pains, and 
fatigue interfered with his ability to work. He stated that 
he was able to do light walking or strolling but was unable 
to do household chores due to dyspnea, fatigue and other 
medical conditions. 

Echocardiogram revealed that the left ventricle was normal 
in size.  There was mild concentric left ventricular 
hypertrophy.  Ejection fraction was 55 to 60 percent.  His 
estimated MET level was said to be a 2.  Electroretinogram 
revealed first degree auriculoventricular block with 
nonspecific inferior T-wave changes.

As indicated above, pursuant to Diagnostic Codes 7005, a 100 
percent disability rating is warranted where the evidence 
reveals chronic congestive heart failure, or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  As the VA 
examination report in June 2009 shows that the Veteran had 
an estimated workload of 2 METs; and the Veteran's November 
2008 testimony suggested that the Veteran experiences 
angina, shortness of breath, dizziness, and fatigue; the 
Board finds that the schedular criteria have been met, and a 
100 percent disability rating is warranted, effective from 
November 20, 2008.

As of that point, while the Veteran's cardiac disorder may 
have been subject to minor variances in its severity, the 
symptoms described in the Veteran's November 2008 testimony 
are consistent with the findings of the VA examiner in June 
2009.  Further medical inquiry is not required to ascertain 
that the workload of 2 METs is accurate or near constant.  
The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Although the Veteran provided a history of such symptoms 
(manifested by a workload MET of 2) dating prior to November 
2008, there is no evidence of record to set forth the onset 
at that time.  As such, the effective date of the effective 
date of the award of the 100 percent disability rating is to 
be from November 20, 2008.

TDIU

On July 24, 2002, the RO received the Veteran's Application 
for Increased Compensation Based on Individual 
Unemployability (VA Form 21-8940).  The Veteran asserted 
that he was unable to work because of his service-connected 
disabilities.  In this decision, the Board has found that 
the service-connected coronary artery disease, status-post 
angioplasty and stent placement, times three, warrants a 100 
percent disability rating, effective as of November 20, 
2008.  

In a precedent opinion, VA's General Counsel concluded that 
a claim for a TDIU  for a particular service-connected 
disability may not be considered when, as here, a schedular 
100 percent disability rating is already in effect for a 
service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 
476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In November 2009, however, VA's General Counsel withdrew 
VAOPGCPREC 6-99 in light of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Bradley v. Peake, 22 Vet. App. 280 (2008).  Given the 
foregoing, the Board finds that entitlement to a TDIU is 
warranted from November 20, 2008.

The Board must also consider whether the Veteran is entitled 
to a TDIU prior to the assignment of the 100 percent 
schedular disability rating for the service-connected 
coronary artery disease, status-post angioplasty and stent 
placement, times three.  In this regard, the Veteran will be 
entitled to a TDIU upon establishing he is in fact unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, any special training, and previous work 
experience in making this determination, but not to his age 
or impairment from disabilities that are not service 
connected (i.e., unrelated to service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, 
if more than one disability, at least one disability ratable 
at 40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, occupational 
background, and other related factors, an extraschedular 
total rating may also be assigned on the basis of a showing 
of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), 
noted the following standard:

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That 
is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, on July 24, 2002, the RO received the 
Veteran's claim of entitlement to a TDIU.  At that time, the 
Veteran was service-connected for coronary artery disease, 
hypertensive vascular disease, status post myocardial 
infarction and angioplasty, rated as 60 percent disabling; 
degenerative disc disease of the cervical spine, rated as 20 
percent disabling; hypertension, rated as 10 percent 
disabling; and headaches, rated as noncompensable.  His 
combined schedular rating for service-connected disabilities 
was 70 percent.  See 38 C.F.R. § 4.25 (the combined ratings 
table).  Thus, the minimum percentage requirements for a 
TDIU set forth in 38 C.F.R. § 4.16(a) are met.

In a VA Form 21-8940 dated in May 2004, the Veteran 
indicated that his occupation was an electronic/electrical 
technician.  He indicated that he was still employed, but 
had been on sick leave since December 15, 2003.  He added 
that he was disabled due to unstable angina, hypertension, 
migraine headaches, and neck and back disabilities.  He 
described having intermittent chest pains, back pains, neck 
pains, feet and leg swelling, mental and physical stress, 
and depression.

A private medical record from S. O. T., M.D., dated in 
August 2004, shows that the Veteran would experience angina, 
shortness of breath, dizziness, and fatigue.  His functional 
impairment was said to be that he was unable to walk a block 
or stairs, shortness of breath, involuntary bowel movements, 
and excessive urination.  It was determined that his 
condition resulted in three times lost from work per month.

During his November 2008 hearing, the Veteran indicated that 
he was currently employed and had been with his current 
company for a little over a year.  He added that he had 
taken time off from work since July 2008 because of his 
disabilities.

A VA examination report dated in June 2009 shows that the 
Veteran was said to have been currently unemployed and that 
he last worked in March 2009 as a supervisor in industrial 
maintenance.  He stated that the chronic dyspnea, bilateral 
lower extremity edema and multiple other side effects which 
he attributed to his anti-hypertensive medications impacted 
his ability to work.  He also stated that his coronary 
artery disease with symptoms of intermittent chest pains, 
dyspnea on exertion and fatigue interfered with his ability 
to work.  He had a history of migraines and reported having 
chronic daily headaches.  He was on narcotic medications for 
his migraines with side effects of sedation which interfered 
with his ability to work.  He also had cervical disk disease 
with chronic neck pain and paresthesias in bilateral upper 
extremities.  He reported having difficulty on his job with 
holding documents and writing due to the paresthesias in the 
upper extremities. He also has multiple non-service-
connected disabilities such as sleep apnea, chronic low back 
pain, depression and history of renal cell carcinoma.  The 
examiner concluded that a determination as to whether the 
Veteran was precluded by reason of the service-connected 
disabilities only from securing and following a substantial 
gainful occupation could not be made without resorting to 
mere speculation.

In light of the foregoing, the Board finds that the 
Veteran's service-connected disabilities, render him 
incapable of obtaining or retaining substantially gainful 
employment.  As set forth extensively above, during the 
course of this appeal, the Veteran has had at least a 
combined 70 percent disability rating, and the VA examiner 
in June 2009 concluded that the symptoms associated with the 
Veteran's service-connected disabilities interfered with his 
ability to work.  While it could not be conclusively 
determined without resorting to speculation whether service-
connected disabilities alone prevented him from securing and 
following a substantial gainful occupation, the Board finds 
that the evidence in this matter is at the very least in 
equipoise that the service-connected disabilities prevented 
such.  Moreover, during the November 2008 hearing, the 
Veteran indicated that while he had still been employed, he 
had last worked in July 2008 at which time his disabilities 
prevented him from working.  Prior to July 2008, the medical 
evidence of record has shown that the Veteran was employed, 
and there is no evidence that he was unable to secure and 
follow substantial gainful employment (in August 2004, the 
Veteran indicated that his disabilities resulted in three 
times lost from work per month).  Based on a careful 
analysis of the competent medical evidence of record, which 
the Board finds credible and persuasive, the Board concludes 
that the Veteran has been unable to secure and follow 
substantially gainful employment as a result of his service-
connected disabilities from July 1, 2008.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board 
finds that entitlement to TDIU is warranted from July 1, 
2008.

ORDER

A disability rating greater than 10 percent for hypertension 
is denied.

An initial disability rating greater than 30 percent for 
coronary artery disease, status-post angioplasty and stent 
placement, times three, from July 1, 1998, to April 20, 
2000, is denied.

A disability rating greater than 60 percent for coronary 
artery disease, status-post angioplasty and stent placement, 
times three, from April 21, 2000, to November 19, 2008, is 
denied.

A 100 percent disability rating for coronary artery disease, 
status-post angioplasty and stent placement, times three, 
from November 20, 2008, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a TDIU is granted from July 1, 2008, subject 
to the applicable criteria governing the payment of monetary 
benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


